Title: To Thomas Jefferson from Joseph Barnes, 4 March 1800
From: Barnes, John
To: Jefferson, Thomas



Hamburg March 4th. 1800

Tho’ I have not Since in Europe had the happiness of receiving a Line from you Mr. Jefferson, yet esteeming you not merely my chief Patron, but the Great Patron of the Liberal principles of Philosophy, Republicanism, Virtue, & Universal Philanthropy, gratitude impels me to address you as Occurrent circumstances indicate—
Having given my Sentiments generally in my Last dated Octr. 25th. 1799. & as you will of course have been inform’d of the recent, Sudden & great change in the Political regulations of France affect’d by Bonaparté on his return from Egypt, I need not recapitulate the Same—The constitution tho’ not Legitimate, is adopt’d, & bids fair to answer the purpose for the time being; Bonaparte, having pledged himself to endeavor to procure peace, & Act’d with much propriety, possesses the general confidence of the Nation; &, as I hope he is as good as he is great, when the much desired object a general peace is obtained, he will be the first to cause to be brot. forward a Legitimate  constitution of & for the People of France on the true principles of Representation; he has in consequence made overtures of peace, to all the powers oppose to the French Republic, which the administration of England has reject’d!—’tis Said however that Petitions are formally open’d in London, which will be followed thro’ out the Country, to the King in favor of peace with France—if unanimous as expect’d they may prevail on the Government to change its determination.
The effect on the other Powers is not yet known, ’tis report’d & generally believed that greater part of the Russians have withdrawn to Poland, which is a Strong indication of Negotiations going on—Should these overtures however prove unsuccessful, ’tis also report’d & believed that in the Spring Bonaparte will place himself again at the head of the Armies of Itally & the Rhine, which he may command at his pleasure to be increased to 300.000 men, & enforce a peace in the heart of the German Empire.—
The Chouans are entirely Suppress’d, the Surrender of themselves & Arms is effectuating fast to completion.—
The disposition of Bonaparte, & indeed of the whole of the good Citizens of France combined with other circumstances cause the present to be a most favorable period for the Commissioners of the United States to Arrive at Paris, & presage a Speedy reconciliation & good understanding between the two great Republics—On this happy event, of course the British will re-commence their Spoiliations, annul the infamous treaty made by Jay, & open the way to form Such another as the wellfare of the People of the U.S. may require.—
’Tis thought by this time our Commissioners must be arrived in Paris—
’Tis Some time Since we received here the Melancholy intelligence of the death of General Washington, on which the Native Citizens of the U.S. assembled here resolved, & have paid that respect which they consider’d due to the Memory of him to whom they essentially owed their Liberty & independence—the Loss of whom I deeply regret at the present, first on acct. of the Citizens at Large, as there is not another in whom their confidence can be So generally concentred; nor, Should Necessity require is there any one under whose Military Standard they would So generally & cheerfully rally, even the knowledge of his existence had much influence in detering efforts of intrigue against the cause which he defend’d [& the] objects he Achieved; [Seco]ndly, that he did not Live to See the result of the present [momen]tous contest, for his Secret Satisfaction; as the triump[hant] Cause of the human race would have caused him indesc[ribable] Satisfaction, & to have died in exultation.—

All circumstances Seem to presage a change in the tyde of the Political affairs of the United States, highly favorable to the Success of the Man of the People at the ensuing [elec]tion of President &c of the Unit’d States, which I believe is in Octr. next, who has not a Superior, & who combines more requisites for the office of President than any other in the U.S.—Mr Jefferson—to whom I need not recapitulate the circumstances & motives which induced my Anxious Solicitude to be prefer’d to the Office of Consul, Should it open in any of the principal ports especially of France, Itally, or West Indies, but rest assured that no requisite will have been, nor be omitt’d on part of Mr Jefferson to promote my wishes of having it in my power to be more useful to myself & fellow Citizens, (as the Fates have destined my detention as yet in Europe,) which is among my first wishes for your earliest possible preferment to the first chair in the U.S.—health & happiness Mr Jefferson—
for the present Adieu—

Jos. Barnes


P.S. I am about to Set out on another tour up the Country—probably as far as Itally—therefore, Should you have occasion to favor me with a Line, address to care of Mr Pitcairn, consul of the U.S. in Hamburg—
It being a fact well known & too well experienced by Several highly respectable Citizens of the United States, of my acquaintance, Viz, that great inconvenience, & Loss in many instances has Occurred from the Office of consul being vested in foreigners Who have not a common interest & feeling with the […] [of] the U.S. it would be well if the executive would avoid as far as po[ssible the] appointment of any other than Natives to foriegn consulcies […]—

